—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals (1) from a fact-finding order of the Family Court, Queens County (Hunt, J.), dated March 25, 2002, which, after a hearing, determined that she derivatively neglected her child, Isaiah Keith B., and (2), as limited by her brief, from so much of an order of disposition of the same court dated May 22, 2002, as was entered upon the fact-finding order.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is reversed insofar as appealed from, on the law, without costs or disbursements, the fact-finding order is vacated, and the proceeding is dismissed.
The Family Court’s finding that the appellant derivatively neglected her child, Isaiah Keith B., was based on prior findings of neglect with respect to her two other children. Two of the prior findings were remote in time and the conduct underlying the third finding, while occurring approximately three months before Isaiah Keith B. was born, was an isolated incident which did not warrant a finding of derivative neglect (see Matter of Department of Social Servs. [Doris M.] v Juana M., 232 AD2d 487 [1996]; Matter of New York City Dept. of Social Servs. [Amanda R.] v Alex R., 209 AD2d 702 [1994]). Consequently, the Family Court should have dismissed the proceeding. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.